DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election 
01.	Responding to the 6/16/2021 "Restriction Requirement," the 8/16/2021 Response elects, without, GROUP IB and Species A1B1C2 for prosecution on the merits. 
The Response identifies claims 8-15 as being directed to the elected invention. 
Accordingly, claims 1-7 and 16-20 are withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The 6/16/2021 Restriction Requirement is proper, it is maintained, and it is now made Final.
35 U.S.C. § 112 Rejections of the Claims
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
03.	Claims 8-15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention.
Specifically, in independent claim 1, the recitations "including … " is incomplete. This is not a matter of breadth of scope, it is a matter of indefiniteness since "including" relates a "subject" to the predicate the subject "includ[es]." The verb "including" has a predicate the verb is part of but does not relate to a predicate. It is unclear what is it that "include[es] … ." 
With respect to claim 8, moreover, the scope of an "active region defining a top surface" is indefinite since a region is three dimensional and a surface is two dimensional. A person skilled in the art would neither know nor be on notice of the metes and bounds of the invention to avoid infringing.
These matters render indefinite scope of independent claim 8, and those depending therefrom. 

The lack of clarity in the above noted features is especially detrimental because it is in the independent claim, from which the remaining claims depend, and because the noted features appear to be important for the disclosed invention. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). And M.P.E.P. § 2173.05(b) explicitly notes that "[w]hen relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality." See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Potential Interview
04.	In view of the 112 rejection, Examiner notes the option of having an interview, before responding to the outstanding Office Action, to insure proper reply and advance prosecution. 
CONCLUSION 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814